 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         BAYVIEW PLAZA TENANTS                        CASE NO. C17-1771JLR
           ASSOCIATION, et al.,
11                                                      ORDER EXTENDING THE STAY
                                Plaintiffs,             OF PROCEEDINGS UNTIL
12                v.                                    FEBRUARY 13, 2019

13
           GENE BOUMA, et al.,
14
                                Defendants.
15
           On September 12, 2018, the court entered an order staying this action until
16
     January 9, 2019. (9/12/18 Order (Dkt. # 65).) At the end of the day on December 21,
17
     2018, the appropriations act that had been funding the United States Department of
18
     Justice (“DOJ”) lapsed. (See Mot. (Dkt. # 66) at 1.) On January 2, 2019, the court
19
     entered an order extending the stay for a period “commensurate with the duration of the
20
     lapse in appropriations for [DOJ].” (1/2/19 Order (Dkt. # 67) at 1.) On the evening of
21
     January 25, 2019, President Donald Trump signed into law House Joint Resolution 28,
22


     ORDER - 1
 1   the “Further Additional Continuing Appropriations Act, 2019,” which provides

 2   appropriations for DOJ through February 15, 2019. (See Not. (Dkt. # 68) at 1.) Thus,

 3   DOJ’s lapse in appropriations lasted 35 days. (See id. at 2.) Accordingly, the court

 4   extends the stay that was previously set to expire on January 6, 2019, until February 13,

 5   2019, which is a 35-day period “commensurate with the duration of the lapse in

 6   appropriations.” (See 1/2/19 Order at 1.)

 7          Dated this 31st day of January, 2019.

 8

 9                                                    A
                                                      JAMES L. ROBART
10
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
